MEMORANDUM**
David Ventocilla Delgaldillo, a native and citizen of Peru, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the immigration judge’s (“IJ”) denial of his claim for asylum, withholding of removal and relief under the Convention Against Torture *333(“CAT”). We review the IJ’s opinion to the extent that it was adopted by the BIA. See Singh-Kaur v. INS, 183 F.3d 1147, 1150 (9th Cir.1999). We have jurisdiction under 8 U.S.C. § 1252(a) and review for substantial evidence an adverse credibility determination. See Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001). We deny the petition.
Substantial evidence supports the BIA’s adverse credibility finding because Ventoeilla’s testimony and application contained unexplained inconsistencies that go to the heart of his asylum claim, including a ten-year discrepancy between the dates presented in his asylum application and his testimony, and inconsistencies in his documentary evidence concerning incidents with the Shining Path. See id. at 1043. Because Ventocilla failed to demonstrate that he was eligible for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
This court lacks jurisdiction to consider Ventoeilla’s CAT claim because it was not exhausted before the BIA. See Ortiz v. INS, 179 F.3d 1148, 1152-53 (9th Cir.1999).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.